DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 2, 4-6, 8-10, 12-, 14, 16-18 and 20-22 and 24-33 are pending of which claims 1, 9, 17 and 31-33 are in independent form.
	Claims 1, 2, 4-6, 8-10, 12-, 14, 16-18 and 20-22 and 24-33 are rejected under 35 U.S.C. 103.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-10, 12-18 and 20-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 9 , 14, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over ASTON; Christopher James et al. (US 20180364949 A1) in view of WAGHULDE; Suraj Prabhakar et al. (US 20160306822 A1) [Waghulde] in view of Ramarao; Karempudi V. et al. (US 8751763 B1) [Ramarao].

	Regarding claim 1, 9 and 17, Aston discloses, a method for enabling deduplication-aware load balancing in a distributed storage system comprising a plurality of nodes, the method comprising (On the other hand, each of the child objects of the de-duplication object may be referenced by a respective object reference of a parent object (or parent object part) of the de-duplication object, and the parent object (or parent object parts) of the de-duplication object is distributed across the node apparatuses of the cluster system, and typically a parent object (or parent object part) of the de-duplication object on one of the node apparatuses points to child objects of the de-duplication object on the same node apparatus (e.g. unless the respective child object has been moved to another node apparatus for load balancing purposes) ¶ [0381], [0383], [0440]), for a storage object stored on a local storage component of a first node in the plurality of nodes: transmitting, by a user-level background process running on the first node, a message to each other node in the plurality of nodes requesting [a count of a total number of deduplicated] data blocks of the storage object that are stored on a local storage component of said each other node, the message including identifiers for the [deduplicated] data blocks of the storage object (storing a second metadata object for managing reference counts of data blocks based on a metadata structure of the second metadata object including a root metadata node and optionally including one or more direct metadata nodes, and optionally further including one or more metadata indirect nodes. Preferably, at least one direct metadata node of the metadata structure of the second metadata object may include a block reference pointing to a data block storing information indicative of a reference count of a certain data block pointed to by a direct metadata node 
receiving, by the user-level background process, [the counts of deduplicated] data blocks from the other nodes (storing a second metadata object for managing reference counts of data blocks based on a metadata structure of the second metadata object including a root metadata node and optionally including one or more direct metadata nodes, and optionally further including one or more metadata indirect nodes. Preferably, at least one direct metadata node of the metadata structure of the second metadata object may include a block reference pointing to a data block storing information indicative of a reference count of a certain data block pointed to by a direct metadata node of the first metadata object. According to some exemplary preferred aspects, the respective direct metadata node of the metadata structure of the second metadata object and the respective data block storing information indicative of the reference count of the certain data block pointed to by the respective direct metadata node of the first metadata object are stored on a same node apparatus in the data storage system as the certain data block and the respective direct metadata node of the first metadata object ¶ [0033]. Also see ¶ [0396], [0397], [0401], [0406], [0451], [0452]); 
updating, by the user-level background process, a data structure maintained on the first node with an entry that includes an identifier of the storage object and an identifier of the second node (Preferably, managing I/O access to the data object after compression thereof may be based on the metadata structure of the data object and based on the modified block pointers of direct metadata nodes of the metadata structure of the data object ¶ [0016]. Also see ¶ [0029]-[0031]);
and at a time of performing a load balancing operation with respect to the storage object: retrieving the entry from the data structure; determining whether the second node identified in the entry is available; and if the second node is available, moving the storage object from the first node to the second node (Accordingly, the hybrid approach advantageously allows for efficient handling of hot spot data and easy re-distribution of child objects across node apparatuses of the cluster system for purposes of load balancing, and easily provides the advantage that hot spot data (such as frequently accessed data segments, or data segments stored on a frequently accessed storage device or node apparatus) can be moved to another node apparatus for rebalancing the system if needed or desired ¶ [0267], [0383], [0440]).
However Aston does not explicitly facilitate determining, by the user-level background process, a second node in the plurality of nodes that returned the highest count of distinct data blocks.
Waghulde discloses, determining, by the user-level background process, a second node in the plurality of nodes that returned the highest count of [deduplicated]  data blocks for the storage object (Write requests can make use of the device characteristics table 203 by routing a new data writing request to a device having the highest free block count ¶ [0040]. At operation 304, after receiving updated from all nodes, the replication manager reverse sorts a device characteristics table, such as device characteristics table 203 in FIG. 2, based on free block count for each persistent storage device so that persistent storage devices having the highest free block count are positioned near the top of the device characteristics table. In another exemplary embodiment, the persistent storage devices having the lowest free block count are sorted to be positioned near the bottom of the device characteristics table. In yet another exemplary embodiment, the persistent storage devices having the highest free block count are sorted and identified in the device characteristics table without repositioning the device within the table ¶ [0043]. Also see ¶ [0058], [0059], [0064]).
Waghulde's system would have allowed Aston to facilitate determining, by the user-level background process, a second node in the plurality of nodes that returned the highest count of distinct data blocks. The motivation to combine is apparent in the Aston's reference, because there is a need to improve read query performance in a distributed storage system by utilizing characteristics of persistent storage devices, such as free block count and device type characteristics, for prioritizing access to replicas in order to lower read query latency.
However neither Aston nor Waghulde explicitly facilitates a count of a total number of deduplicated data blocks.
Ramarao discloses, a count of a total number of deduplicated data blocks (The probability of this event is directly related to the amount of deduplication found in the file system. For example, if 50% of the blocks are deduplicated, that is, only half of the data blocks are physically stored, then the average reference count is 2 and thus the probability that reference count becomes zero after a decrement is 1/2. In this scenario, the average number of additional data structure accesses due to deduplication is 1/2. If the deduplication ratio is higher, then the average number of additional data structure accesses due to deduplication is lower [col. 9, ll. 32-41]. Also see [col. 14, ll. 19-57], [col. 15, ll. 30-39]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Ramarao 's system would have allowed Aston and Waghulde to facilitates a count of a total number of deduplicated data blocks. The motivation to combine is apparent in the Aston and Waghulde's reference, because there is a need for methods to perform efficient deduplication of file blocks while at the same time implementing the other operations at high efficiency.

Regarding claims 3, 11 and 19, (Canceled).

Regarding claims 6, 14 and 22, the combination of Aston, Waghulde and Ramarao discloses, wherein the entry added to the data structure identifies the second node as a preferred target node for receiving the storage object during a load balancing operation (Aston: Accordingly, the hybrid approach advantageously allows for efficient handling of hot spot data and easy re-distribution of child objects across node apparatuses of the cluster system for purposes of load balancing, and easily provides the advantage that hot spot data (such as frequently accessed data segments, or data segments stored on a frequently accessed storage device or node apparatus) can be moved to another node apparatus for rebalancing the system if needed or desired ¶ [0267], [0383], [0440]).


Claims 2, 4, 5, 8, 10, 12, 13, , 16, 18, 20, 21, 24-33  are rejected under 35 U.S.C. 103 as being unpatentable over ASTON; Christopher James et al. (US 20180364949 A1) in view of WAGHULDE; Suraj Prabhakar et al. (US 20160306822 A1) [Waghulde] in view of Ramarao in view of Sabaa; Amr et al. (US 20110307447 A1) [Sabaa].

Regarding claims 4, 12 and 20, the combination of Aston, Waghulde and Ramarao teaches all the limitations of claims 1, 9 and 17.
However neither one of Aston, Waghulde or Ramarao explicitly facilitate wherein, upon, receiving the message, said each other node queries a probabilistic data structure local to the node using the identifiers in order to generate the count.
Sabaa discloses, wherein, upon, receiving the message, said each other node queries a probabilistic data structure local to the node using the identifiers in order to generate the count 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Sabaa's system would have allowed Aston, Waghulde and Ramarao to facilitate wherein, upon, receiving the message, said each other node queries a probabilistic data structure local to the node using the identifiers in order to generate the count. The motivation to combine is apparent in the Aston, Waghulde and Ramarao's reference, because there is a need for efficient use of available storage resources.

Regarding claims 5, 13 and 21, the combination of Aston, Waghulde, Ramarao and Sabaa discloses, wherein the user-level background process performs the transmitting in response to being invoked by a deduplication scanner task that periodically collects statistics regarding the plurality of storage objects stored on the local storage component (Sabaa: Example embodiments also include methods for data deduplication performed by an inline deduplication engine that include receiving an input data stream containing duplicates, providing a data deduplicated output data stream, and processing input data containing duplicates into output data which is data deduplicated. In some of these example embodiments the processing is performed at a maximum rate of at least 4 Gigabytes per second, while in others the processing is performed at a maximum rate of at least 400 Megabytes per second per input port of the data deduplication engine ¶ [0010], [0051]-[0064], [abstract]).

Regarding claims 7, 15 and 23, (Canceled).

Regarding claim 25, 27 and 29, the combination of Aston, Waghulde, Ramarao and Sabaa discloses, receiving, by the first node, an I/O (Input/Output) request pertaining to a first storage object stored on the local storage component of the first node (Aston: The present disclosure relates to a data storage system and/or a data storage apparatus connectable to one or more host computers, and in particular a data storage system and/or a data storage apparatus processing I/O requests ¶ [0001]. Also see ¶ [0033], [0080], [0087], [0128], [0129]); and 
for each data block of the first storage object affected by the I/O request: determining whether the I/O request requires insertion of a new entry into a deduplication hash table associated with the local storage component or deletion of an existing entry from the deduplication hash table (Ramarao: Hash Table 110 is depicted as consisting of a number of blocks 120 of such storage media, each such block 120 designated " Hash Table Block" and containing a number of entries 125. Each such 
if the I/O request requires insertion of the new entry, adding an identifier of the data block into [a probabilistic data structure] associated with the local storage component, [the probabilistic data structure] maintaining information regarding deduplicated data blocks that are likely present in the local storage component; and if the I/O request requires deletion of the existing entry, removing, by the node, the identifier of the data block [from the probabilistic data structure] (Ramarao: Still referring to FIG. 2, reference count field 124 stores a count of the number of logical data blocks that have identical content with the hash value "H," and thus a "reference count." The reference count is set to 1 when a data block with a new hash value "H" (that is, a hash value "H" currently not in the Hash Table 110) is inserted into Hash Table 110, and incremented by 1 each time another logical block is added to the file system with the same hash value "H". Conversely, when a logical block with hash value "H" is removed, then the reference count within field 124 in the entry of Hash Table 110 with hash value "H" is decremented by 1. In this fashion, the reference count stored within reference count field 124 dynamically and accurately keeps track of the number of logical copies of a physical data block in a file system at all times. Finally, the third field of an entry 121 in hash table block 120 is a pointer 126 to a physical data block 160, also referred to herein as a physical block address (PBA). Now referring back to FIG. 1, it can be seen that a data block 160 has several pointers pointing to it: exactly one pointer from an entry in a hash table block 120 and multiple pointers from the iNode data structure 105. As discussed in further detail below, the path to a data block 160 going through the iNode data structure 105 is for read operations, while the path to a data block 160 going through the Hash Table 110 is for write 
a probabilistic data structure (Sabaa: Deduplication engine assist hardware includes transmit/receive logic (TX/RX) 328, classification logic (Classify) 330, buffer management logic (Buffer Mgmt) 322, data compression engine (Compress) 332, chunk generation logic (Chunking) 324, fingerprint and Bloom filter logic (FP & Bloom Filter) 326 and hardware-software communication buffer (H/W-S/W Comm Buffer) 334. Deduplication engine software 350 includes input/output engine ( I/O Engine) 352, volume manager 354, metadata management module 356, thin provisioning module 358, read/write engine 360 and defragmentation module 362 ¶ [0059], also see ¶ [0130]-[0134]).

Regarding claim 2, 10 and 18, the combination of Aston, Waghulde, Ramarao and Sabaa discloses, wherein the identifier of the data block comprises a predefined number of least significant bits of a fingerprint calculated from the data block's content (Sabaa: In at least some embodiments, the 13 least significant bits of the digital signature are used (yielding a probability of 1 in 2.sup.13 of identifying the chosen constant value within a data byte), and are compared against a constant value of 0x78 ¶ [0097]. Also see ¶ [0104], [0111], [0112], [0114], [0129]).

Regarding claim 8, 16 and 24, the combination of Aston, Waghulde, Ramarao and Sabaa discloses, wherein the probabilistic data structure is a bloom filter (Sabaa: Deduplication engine assist hardware includes transmit/receive logic (TX/RX) 328, classification logic (Classify) 330, buffer management logic (Buffer Mgmt) 322, data compression engine (Compress) 332, chunk generation logic (Chunking) 324, fingerprint and Bloom filter logic (FP & Bloom Filter) 326 and hardware-software communication buffer (H/W-S/W Comm Buffer) 334. Deduplication engine software 350 includes input/output engine ( I/O Engine) 352, volume manager 354, metadata management module 356, thin 

Regarding claim 26, 28 and 30, the combination of Aston, Waghulde, Ramarao and Sabaa discloses, receiving, by the first node, a request from a third node in the plurality of nodes for a count of deduplicated data blocks for the first storage object that are stored in the local storage component of the first node; in response to the request from the third node, querying the probabilistic data structure to generate the count; and upon generating the count, transmitting the count to the third node (Sabaa: Each entry includes a valid bit (V), a dirty bit (D), a 31-bit address field (Addr.sub.[38-8]), a 4-bit reference count, 27 bits reserved for future expansion (Rsvd.sub.[26:0]), and 256 Bloom filter status bits (organized as 4 rows of 64 status bits each, DataR0-DataR3) ¶ [0128]. Also see ¶ [0130]-[0132]).

	Regarding claims 31, 32 and 33, the combination of Aston, Waghulde, Ramarao and Sabaa clearly shows the methods of claims 1 and 25. Therefore the combination of rejections of claims 1 and 15 applies to claims 31, 32 and 33.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12/17/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154